department of the treasury internal_revenue_service washing ion d c may tax_exempt_and_government_entities_division uniform issue list legend taxpayer a decedent financial_institution c irad irae iraf court g state h date date2 date date4 date date6 amount dear this letter is in response to your request dated date as supplemented by correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b whose date of birth was date died on date not having attained the age of decedent was survived by his wife taxpayer a whose date of birth is date at the time of his death decedent b maintained ira d with financial_institution c the beneficiary designation for ira d completed by decedent stated as provided by my will decedent b's last will and testament will bequeathed his residuary_estate to taxpayer a his wife if she survived decedent for at least six months taxpayer a did survive decedent for at least six months and was his sole beneficiary taxpayer a was appointed sole personal representative of decedent b's estate by court g in state h on date financial advisors at financial_institution c advised taxpayer a that due to decedent b's failure to name a designated_beneficiary ira d would be required to be transferred into an estate ira in date ira d was transferred into ira e decedent b's estate ira on date a distribution of amount was made from ira e to taxpayer a as personal representative of decedent b's estate and as sole beneficiary of the estate on date within sixty days after receipt of amount taxpayer a completed a rollover of amount into ira f a rollover ira in the name of taxpayer a maintained with financial_institution c taxpayer a in her capacity as sole executor and as sole beneficiary of decedent b's estate intends to receive the balance of ira e and within sixty days after receipt of such distribution taxpayer a will transfer such distribution to ira f based on the facts and representations taxpayer a requests the following rulings the distribution of amount from ira e the estate ira to taxpayer a as personal representative of decedent b's estate and as sole beneficiary of the estate constituted an eligible_rollover_distribution under sec_408 of the code in the year it was distributed and transferred to ira f and therefore such amount is not includible in the income of taxpayer a in the year in which such amount was distributed and transferred taxpayer a will be eligible to roll over the remaining proceeds from ira e into ira f pursuant to sec_408 of the code as long as the rollover occurs no later than the 60th day from the date the proceeds are received by taxpayer a in her capacity as sole personal representative and sole beneficiary of decedent b's estate sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira acquired by an individual other than the ira owner's spouse as a result of the death of the ira owner - _ ' sec_1_408-8 of the income_tax regulations question and answer q a provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in the present case decedent b's ira d was transferred to his estate ira ira e taxpayer a is both the sole executor and the sole beneficiary of decedent b's estate with the right to dispose_of the assets of the estate under this set of circumstances no third party can prevent taxpayer a from receiving the proceeds of ira e and rolling those proceeds over into ira f generally if the proceeds of a decedent's ira pass through a third party eg a_trust or an estate and then are distributed to the decedent's surviving_spouse the surviving_spouse shall be treated as having received the ira proceeds from the third party and not from the decedent's ira thus generally a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into his or her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as executor of the decedent's_estate has sole authority and discretion to pay the ira proceeds to him her in such a case when the surviving_spouse actually receives the ira proceeds the surviving_spouse may roll over the amounts into an ira set up and maintained in his her name within days under this set of circumstances the general_rule set forth above will not apply therefore with respect to your ruling requests we conclude that the distribution of amount from ira e the estate ira to taxpayer a as personal representative of decedent b's estate and as sole beneficiary of the estate constituted an eligible_rollover_distribution under sec_408 of the code in the year it was distributed and transferred to ira f and therefore such amount is not includible in the income of taxpayer a in the year in which such amount was distributed and transferred taxpayer a will be eligible to roll over the remaining proceeds from ira e into ira f pursuant to sec_408 of the code as long as the rollover occurs no 1ater than the 60th day from the date the proceeds are received by taxpayer a in her capacity as sole personal representative and sole beneficiary of decedent b's estate no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto r--- ---- 201430020' this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 please address all correspondence to at id - sincerely mltfe-r - t6 n5 carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
